Citation Nr: 1002766	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for lymphoma 
(Waldenstrom's macroglobulinemia), due to ionizing radiation.  

2.  Entitlement to service connection for chronic renal 
failure, claimed as kidney damage, secondary to service-
connected malaria.  

3.  Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and Craig Bash, MD.  

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the RO which 
denied the benefits sought on appeal.  A hearing before the 
undersigned member of the Board was held in Washington, DC in 
September 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran was not exposed to ionizing radiation in 
service.  

3.  The probative evidence fails to link the Veteran's 
lymphoma (Waldenstrom's macroglobulinemia) to radiation 
exposure, disease, or injury in service.  

4.  The Veteran does not have a kidney disorder, including 
chronic renal failure which is shown to be proximately due to 
or the result of or being aggravated by his service-connected 
malaria.  

5.  The Veteran's malaria is inactive with no current 
residuals.  


CONCLUSIONS OF LAW

1.  Lymphoma, including Waldenstrom's macroglobulinemia was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).  

2.  Service connection for a kidney disorder, including 
chronic renal failure secondary to service-connected malaria 
is denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

3.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.88b, 
Part 4, Diagnostic Code 6304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in November 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all medical records 
identified by him have been obtained and associated with the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  VA medical opinions have been 
obtained regarding the issues concerning malaria and kidney 
failure.  No VA medical opinion is necessary regarding the 
lymphoma issue because it is predicated on the Veteran's 
exposure to ionizing radiation, and as will be explained 
below, he has failed to submit credible evidence of such 
exposure.  


Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
calculi of the kidney, bladder, or gallbladder, 
cardiovascular-renal disease, or a tumor is manifest to a 
compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
Se 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2009).  

When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The findings as to baseline and 
current levels of severity, are to be based upon application 
of the corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  38 C.F.R. 
§ 3.310(b) (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  See 
38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 
(1992).  A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 
(1993).  The lapse in time from manifestation to diagnosis 
under 38 C.F.R. § 3.307(c) "is ultimately a question of fact 
for the Board to address."  See Bielby v. Brown, 7 Vet. App. 
260, 266 (1994).  

Lymphoma

Initially, it should be noted that the Board has thoroughly 
reviewed all the evidence in the Veteran's claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the appellant or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
concerning the issues on appeal.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record.  That is, every item of evidence does not have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends, in essence, that his lymphoma 
(Waldenstrom's macroglobulinemia) was caused by exposure to 
ionizing radiation from the atomic bombs dropped on Hiroshima 
and Nagasaki on August 6 and August 9, 1945, while he was on 
the island of Okinawa, where he had arrived in April 1945 and 
departed in October 1945.  The Veteran asserted that although 
Okinawa was hundreds of miles from Nagasaki and Hiroshima, he 
was, nonetheless, exposed to radiation fall-out which settled 
on Okinawa that was brought there by typhoons that struck the 
island after the detonations.  At a hearing in September 
2009, the Veteran recalled that he saw dust particles on 
rocks while on patrol on Okinawa several days after the 
explosions, which he believed was contaminated with ionizing 
radiation.  He also submitted numerous articles on the 
subject of nuclear blasts, radiation exposure, weather 
conditions in the Pacific in 1945, and opinions from three 
physicians to the effect that his Waldenstrom's 
macroglobulinemia was caused by radiation exposure during 
service.  

The articles concerning nuclear blasts and radiation exposure 
indicated that fallout, produced from fission products and 
neutron-induced radionuclides in surrounding materials (i.e. 
water, soil, structures, nuclear device debris), is dispersed 
downwind with the fireball and debris cloud.  As the cloud 
travels downwind, the cooling and falling radioactive 
material settles on the ground, creating a large swath of 
deposited material.  The highest concentrations (creating the 
most dangerous radiation levels) falls closest to the 
detonation site.  

Radioactive fallout spreads in an irregular elliptical 
pattern in the direction the wind blows, with the most 
dangerous fallout near the explosion site within minutes of 
detonation, but could be carried several miles away.  Fallout 
could potentially travel hundreds of miles, but its 
concentration and radiation dose decreases as it spreads and 
as time passes.  Time, distance, and shielding are the three 
basic ways of protection from radiation exposure.  Doubling 
the distance from a point source divides the dose level by 
four.  The increased cancer risk is proportional to radiation 
dose.  The survivors of Hiroshima and Nagasaki blasts had 
about a 10 percent increased risk of developing cancers over 
normal aged specified rates.  

Exposure to fallout is the most dangerous in the first few 
hours after the blast and decays rapidly with time.  During 
the first hour after a nuclear explosion, radioactivity 
levels drop precipitously.  Radioactivity levels are reduced 
by about 90 percent after seven hours, and by about 99 
percent after two days.  An example of the rapid decay of 
fallout from a hypothetical 10 kiloton explosion showed 
initial exposure rates after three hours was down to 20 
percent; after eight hours, down to 10 percent and after 48 
hours, was down to 1 percent.  

The information concerning weather conditions in the Pacific 
in 1945, from Western Pacific Hurricane Tracking Data, 
provided detailed descriptions of the various storms in the 
Western Pacific, including the specific dates, maximum wind 
conditions, and tracking (longitude/latitude) of the tropical 
storms and typhoons.  The Veteran highlighted three specific 
storms, identified as Typhoons 14, 18, and 23, that he 
believed supported his claim that fallout from the nuclear 
blasts was carried to Okinawa.  Typhoon 14 lasted from August 
22 to 28, 1945.  Typhoon 18 was from September 10 to 20, 
1945, and Typhoon 23 was from October 2, to 20, 1945.  

Contrary to the Veteran's assertions, however, the storms did 
not track from the main island of Japan toward Okinawa, but 
in the opposite direction.  That is, the three typhoons 
identified by the Veteran, including another typhoon (#13, 
which followed a similar path as #14), formed several hundred 
miles south and east of Okinawa (which the Veteran 
acknowledged is nearly 400 miles south of Nagasaki) and 
traveled primarily in a north and westerly direction toward 
the main island of Japan.  While two of the typhoons (#'s 18 
and 23) passed directly over Okinawa, both storms were moving 
toward the main island of Japan and away from Okinawa, and 
occurred more than a month after the atomic bombs were 
dropped.  The third typhoon (#14), passed several hundred 
miles east of Okinawa, before turning north toward the main 
island of Japan.  Thus, the basic premise of the Veteran's 
claim, that Okinawa was downwind of Nagasaki and Hiroshima, 
is not supported by the evidence of record.  Furthermore, the 
first storms (numbered 13 and 14) occurred between 22 and 28 
August 1945, weeks after the detonation in Hiroshima and 
Nagasaki.  

Thus, the evidence does not show the Veteran participated in 
a radiation risk activity, nor does any competent evidence 
show the veteran was exposed to ionizing radiation in 
service.  The only evidence supporting such exposure is the 
Veteran's assertion.  He is not competent to establish that 
fact.  

The evidentiary record includes opinions from three private 
physicians to the effect that the Veteran's lymphoma was 
caused by ionized radiation exposure while serving in the 
Pacific when the bombs were dropped on Hiroshima and 
Nagasaki.  

One private physician, Dr. L. S. Lessin, stated that ionizing 
radiation was well established as a causative factor in the 
development of non-Hodgkin's lymphoma, and opined that the 
Veteran's lymphoma was at least as likely as not related to 
his radiation exposure in service.  However, the physician, 
like the Veteran, is not shown to have any expertise in 
ascertaining whether the Veteran was exposed to fallout from 
the atomic blasts over Hiroshima and Nagasaki.  He simply 
assumes that fact in offering his medical opinion.  Since the 
evidence does not establish that fact, his favorable medical 
opinion carries no evidentiary weight relating to the 
question of service connection. 

Another physician, Dr. A. M. Gordon, noted that radioactive 
fallout from the atomic blasts was carried downwind and 
contaminated drinking water and surrounding areas outside of 
the immediate blast area.  This does not establish the 
Veteran's exposure to ionizing radiation, or even 
meaningfully address his exposure.  Dr. Gordon included a 
discussion of the origins of Waldenstrom's macroglobulinemia 
and noted that it affects approximately 1500 people in the 
U.S. yearly, with a higher incidence in white males, (which 
describes the Veteran).  The median age at diagnosis was 63 
years.  Dr. Gordon also stated that the pathogenic mechanisms 
of the disease process was not well understood, but that they 
were similar to those in myeloma, and that exposure to 
ionizing radiation was the strongest single factor linked to 
increased risk of myeloma, (which only tangentially addresses 
the cause of the Veteran's particular disease).  

The third physician, Dr. C. N. Bash, stated that the jet 
stream in the Western Pacific "often runs in a north to 
south direction at speeds of up to 200 miles an hour," and 
that it would have taken only three to four hours for fallout 
to reach Okinawa.  While the medical credentials of Dr. Bash 
are not in question, he is not shown to posses any expertise 
concerning fallout rates or in the field of meteorology.  
Moreover, his assertions that Okinawa was downwind from the 
point of the atomic detonations appears contradicted by the 
Western Pacific Hurricane Tracking Data information provided 
by the Veteran.  Thus, any assertion by Dr. Bash that the 
Veteran was exposed to ionizing radiation while on Okinawa 
carries no weight.  

In this regard, Dr. Bash also referred to an "e-mail" from 
a physicist to the effect that Okinawa received levels of 
fallout similar to all of Japan during the month of August 
1945.  Dr. Bash did not provide the document he stated 
asserted this fact, and in its absence his report as to its 
content carries no weight.  

In essence, there has been no evidence received from a 
competent source that the Veteran was exposed to ionizing 
radiation during service.  The weather data he provided shows 
weather patterns originated south and/or east of Okinawa and 
traveled primarily in a north and westerly direction toward 
the main island of Japan and the Asia continent, i.e., away 
from Okinawa.  Further, the Veteran's recent recollection of 
observing dust settling on flat surfaces in August 1945, is 
on its face, improbable, but nevertheless in no way 
establishes it as fallout from the atomic blasts.  

As to the private medical opinions, as indicated above, their 
conclusions are premised on the Veteran's exposure to 
ionizing radiation in service.  They either do not offer an 
independent analysis and conclusion regarding the question of 
his exposure, or lack the credentials to do so.  Further, a 
diagnosis or opinion by a health care professional is not 
conclusive or entitled to absolute deference.  Indeed, the 
Court has provided guidance for weighing medical evidence.  
For example, in Bloom v. West, 12 Vet. App. 185, 187 (1999), 
the Court held that a medical opinion, based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  See also, 
Miler v. West, 11 Vet. App. 345, 348 (1998), (A bare 
conclusion, even when reached by a health care profession is 
not probative without a factual predicate in the record.)  
Given the facts in this case, the Board finds that the 
private medical opinions are speculative at best.  

The Veteran does not claim nor do the service records show 
that he was involved in atmospheric testing or was assigned 
duty as an occupying force in Hiroshima or Nagasaki at 
anytime in service.  Rather, he contends that he was exposed 
to ionizing radiation from nuclear fall-out carried to 
Okinawa by tropical storms subsequent to the explosions.  
While the service records showed that the Veteran was 
stationed on Okinawa from April to October 1945, there is no 
competent evidence that he was exposed to ionized radiation 
from nuclear fall-out.  As the Veteran did not participate in 
a radiation-risk activity during service, he is not a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3).  In the absence of competent evidence 
establishing that the Veteran was exposed to ionizing 
radiation, the claim is not required to be forwarded to the 
Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 
200 (1998).  Thus, service connection for lymphoma may not be 
granted based upon the application of 38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In this regard, the Veteran's service treatment records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis for any blood disorder or lymphoma, including 
Waldenstrom's macroglobulinemia in service or until 2000, 
some 54 years after service.  Private medical records show 
that the Veteran has been treated for his hematologic problem 
since 2000.  

The favorable evidence in this case consists of the three 
private medical opinions discussed above.  While the three 
physicians attributed the Veteran's lymphoma to radiation 
exposure in service, they did not provide any credible 
support for finding such exposure occurred, rendering any 
such opinion speculative, at best.  The Board notes that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Accordingly, the Board finds that the medical 
opinions do not provide a basis for service connection.   

As there is no credible evidence of a link between the 
Veteran's lymphoma and service, or any manifestations until 
several decades after discharge from service, there is no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

Kidney Disorder

The Veteran contends that he took atabrine for almost two 
years for the suppression of malaria when he was overseas in 
service, and that he finally succumbed to the disease several 
months after returning to the United States in 1946.  He 
asserts that it is reasonable to assume that the malaria 
parasites had plenty of time to lodge in his kidneys, and 
believes that his current problems, including chronic renal 
failure, is due to his service-connected malaria.  The 
Veteran indicated that he was not sure when his right kidney 
failed because he has normal function of the left kidney, and 
that he first learned of his right renal failure in 2006.  

In this case, the service treatment records, including his 
service separation examination in March 1946, were negative 
for any signs or symptoms of a kidney disorder.  Laboratory 
studies at the time of his service separation examination 
were negative, and his genitourinary system was normal.  

The first evidence of any kidney problem, diagnosed as 
history of hydronephrosis with chronic, totally obstructed, 
nonfunctional right kidney was noted on a private medical 
report, dated in August 2007.  At the personal hearing and in 
a letter dated in December 2009, Dr. Bash opined that the 
Veteran's kidney problem was most likely the result of 
medications and treatment he receives for his lymphoma.  He 
also indicated that the Veteran had a recent relapse of 
malaria and that his current kidney problems could also be 
related, in part, to his service-connected malaria.  

When examined by VA in June 2008, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The examiner 
noted that the Veteran's malaria in 1946, was a benign 
tertian type due to Plasmodium Vivax, a parasite that rarely 
causes acute tubular necrosis.  All other diagnostic and 
laboratory findings in service were negative and showed no 
evidence of renal failure or other kidney abnormalities.  
Although the Veteran reported that he had a relapse of 
malaria in March 2008, the examiner indicated that there was 
no evidence of any medical treatment or documentation showing 
a relapse of malaria at anytime since his discharge from 
service.  It was also noted that blood studies as recent as 
2000, were essentially within normal limits and showed no 
evidence of a kidney disorder or renal failure.  The examiner 
opined that the Veteran's current kidney problems were not 
due to malaria or to any treatment for that disorder in 
service.  

Concerning Dr. Bash's opinion, the Board notes that while Dr. 
Bash asserted that the Veteran had a recent relapse of 
malaria and opined that his current kidney problems could be 
due, in part, to his longstanding Plasmodium Vivax, he 
offered no evidence or pointed to any specific treatment 
record to support his assertions.  Although the Dr. Bash 
indicated that he had reviewed the Veteran's claims file, he 
offer no explanation for the absence of any treatment, 
abnormalities, or diagnostic evidence of active malaria since 
the Veteran's discharge from service, or of any kidney 
problems until nearly 60 years after service.  

Furthermore, the Board notes that the private physician who 
has been treating the Veteran for his lymphoma since 2000, 
considered the Veteran's assertion that he had a recent 
relapse of malaria in March 2008, but opined that the single 
episode of night sweats was unlikely due to relapsing 
malaria, and advised the Veteran to come in for a blood smear 
the next time he experienced any night sweats or other 
symptoms.  (See April 2008 report from Dr. L. S. Lessin).  

In this case, the Board finds the VA opinion persuasive, as 
it was based on a thorough review of all of the evidence of 
record.  The examiner included a detailed discussion of all 
relevant facts, and offered a rational and plausible 
explanation for concluding that the Veteran's current kidney 
problems and renal failure were not related in any way to the 
service-connected malaria.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  

While the Veteran believes that his kidney problem, including 
chronic renal failure is related to his service-connected 
malaria, he has not presented any competent evidence to 
support his assertion.  Where a determinative issue involves 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of experienced 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any claimed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This has 
not occurred in this case.  

As to the opinion by Dr. Bash that the Veteran's current 
kidney problems were related to the medications taken for his 
lymphoma, the Board notes that the provisions of 38 C.F.R. 
§ 3.310 apply only to service connection for secondary 
disabilities caused by a service-connected disability.  In 
this case, service connection for lymphoma has been denied.  
Accordingly, there is no legal basis of entitlement to 
secondary service connection for a kidney disorder because 
the Veteran has not been granted service connection for the 
disability which he claims caused his renal failure.  
Therefore, with respect to any claim of secondary service 
connection, application of the law to the facts is 
dispositive, and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

Based on the discussion above, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt, but as the preponderance of the evidence is 
against the claim, the doctrine is not for application. 

Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran is currently assigned a noncompensable evaluation 
for malaria under Diagnostic Code (DC) 6304, which provides 
for a 100 percent evaluation for active malaria.  The 
accompanying Note states that the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.  38 C.F.R. 
§ 4.88b, DC 6304 (2009).  

In this case, while the Veteran believes that he is entitled 
to a compensable evaluation for residuals of malaria, there 
is no medical evidence to support that assertion.  None of 
the numerous medical reports of record make any mention of 
malaria other than by way of history since 1946, and anemia 
has not been noted.  Similarly, there has been no indication 
of required hospital treatment, cerebral symptoms, enlarged 
spleen, abnormal liver, anemia, or like symptoms which are 
shown to be related to malaria.  The Board notes that while 
the Veteran is shown to have additional disabilities, 
including biliary obstruction and essential hypertension, 
these problems are associated with the nonservice-connected 
lymphoma and/or medications taken for treatment of that 
disorder.  

While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the Veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the Veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage.  All of the medical evidence 
associated with the claims file during the pendency of this 
appeal have failed to reveal any signs, symptoms or residuals 
of malaria.  As there is no medical evidence of active 
disease or any residual disability, there is no basis to 
award a compensable rating.  

In light of the discussion above, the Board finds that the 
noncompensable evaluation assigned for the Veteran's malaria 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has acknowledged that the Board cannot assign 
an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer 
a case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Accordingly, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Veteran is not shown to have active 
malaria or any residuals thereof at anytime during the 
pendency of this appeal.  Therefore, referral of this case 
for extraschedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Service connection for lymphoma (Waldenstrom's 
macroglobulinemia), is denied.  

Service connection for chronic renal failure, claimed as 
kidney damage, secondary to service-connected malaria is 
denied.  

An increased rating for malaria is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


